Opinion by

Greene, J.
Debt ou an injunction bond by E. and E. Hall, against J. S. Dean and 1. J. Oole. Verdict and judgment for the plaintiffs.
Several errors are assigned and objections urged to the proceedings. We are called upon to review the matters upon which the injunction was issued and dissolved. We are urged to decide that the court erred in rendering the judgment, on the ground that it appeal's by the record of a certain chancery suit, that E. and E. Hall had sustained no damage under the writ of injunction, for the reason that it only restrained them from building a dam over the Des Moine river, a navigable stream ; that the Halls had no authority for bidding such dam ; that any one as agent of the public had a right to enjoin them, and that the injunction should have been dissolved.
But these objections are all extraneous to the present case. They do not appear to have been submitted to the court below; no exceptions were taken, and they are in no way made a part of the record. As there apeara to have been no exceptions taken to any opinion of the court, or of any matter occurring during the trial, as the verdict of the jury was returned and the judgment thereon rendered without objection, we cannot for any reason urged in relation to the injunction suit, disturb the present action of debt upon the bond,.
J. E. JeweM, for appellants.
W. Penn. Clarke, for appellee.
In Doolittle v. Shelton, 1 G. Greene, 271, this court descided that no original matter, not connected with the proceedings, nor acted upon by the court below, will be considered. So in Powell v. Spaulding. 3 G. Greene, it, was held that, the superior court can only renew and correct, those proceedings which have been passed upon by the court below. And in Parker v. Cockayne, 3 G. Greene, 111, it was decided that objections not nd-w* in the district court,, will not be favored in the supreme court.
Under these decisions, it follow* that the judgment in this case cannot be- disturbed.
Judgment, affirmed.